Citation Nr: 0909885	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for bilateral hearing loss, has 
been received.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The Veteran served on active duty from February to November 
1948 and from July 1951 to March 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by which the RO declined, 
in pertinent part, to reopen the Veteran's claim of service 
connection for bilateral hearing loss.  

Service connection for bilateral hearing loss has previously 
been denied by a September 1950 Board decision.  Board 
decisions are generally final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).  In its present 
adjudication, the RO declined to reopen the claim based on 
the lack of sufficient new and material evidence.  Indeed, a 
previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  In any event, 
regardless of RO action, the Board is bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of a claim.  Id.  The Board's 
discussion is contained in the body of the decision below.


FINDINGS OF FACT

1.  By September 1950 decision, the Board denied restoration 
of service connection for bilateral hearing loss.  

2.  The evidence received since the Board's September 1950 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim.





CONCLUSIONS OF LAW

1.  The September 1950 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
Sates Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in October 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice 
letter provided to the Veteran in October 2006 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in October 2006 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA medical records, and other medical records.  The 
Veteran was afforded a VA medical examination in July 2008.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also 38 C.F.R. § 3.385 
(2008) (detailing further requirements pertinent to service 
connection for hearing loss).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.

In a September 1950 decision, the Board declined to restore 
service connection for, in pertinent part, bilateral hearing 
loss.  As a general rule, Board decisions are final. 38 
U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the September 1950 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1950 
Board decision consisted of service treatment records from 
the Veteran's first period of service reflecting 15/15 
hearing bilaterally upon enlistment, 10/20 hearing upon 
separation, and hospital treatment for chronic purulent 
otitis media with mastoiditis and a disability discharge.  
The disability was found to have preexisted service and to 
have dated from the Veteran's childhood.  The evidence also 
included a December 1948 physician's certificate showing 
chronic middle ear problems with probable chronic mastoids 
and a January 1949 written statement from the Veteran's wife 
indicating that the Veteran's hearing was good prior to 
service and that she had perceived a deterioration in the 
Veteran's hearing in August 1948.  Included in the record 
before September 1950 was an August 1949 examination report 
indicating that whisper voice test results were 2/20 on the 
right and 5/20 on the left and conversational voice results 
of 12/20 on the right and 15/20 on the left.  The record 
contained an October 1949 diagnosis of discharge from the 
ears, swollen external auditory canals, and otitis media.  
Also in the record was a March 1950 advisory medical opinion 
indicating that although the Veteran's hearing was assessed 
as 15/15 on whisper voice test at the time of enlistment, 
hearing loss could have developed within seven months.  In 
April 1950, the same physician opined that the likely cause 
of the Veteran's hearing loss was chronic bilateral otitis 
media.  

The evidence received after the Board's September 1950 
decision consists of service treatment records from the 
Veteran's second period of service showing 15/15 whisper 
voice results bilaterally on entry and treatment for otitis 
media; January 1960 VA hospital records regarding treatment 
for chronic otitis media; January 1961 VA treatment records 
for chronic otitis media; March 1961 VA hospital records 
regarding a left ear vein graft; and a May 1961 diagnosis of 
bilateral membrane perforations.  Finally, the record now 
includes a July 2008 VA audiologic examination report 
reflecting hearing loss within the meaning of VA law and 
regulations and containing an opinion that the Veteran's 
current bilateral hearing loss was not likely related to 
service.  See 38 C.F.R. §§ 3.303, 3.385.  The Board notes 
that the foregoing opinion is substantiated and the 
examination report reflects that the examiner reviewed the 
record in conjunction with the examination.  

The Board has reviewed the evidence since the September 1950 
decision and has determined that it is "new" in that it was 
not of record before September 1959.  The aforementioned 
evidence, however, is not "material" because it is not 
probative of the issue at hand, which is whether the 
Veteran's hearing loss is related to service.  Indeed, the 
new evidence indicates that it is not.  Thus, the Board finds 
that the newly added evidence does not relate to 
unestablished facts necessary to substantiate the Veteran's 
claim for service connection for bilateral hearing loss and 
does not present a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
claim of service connection for bilateral hearing loss is not 
reopened and remains denied.


ORDER

The claim of service connection for bilateral hearing loss is 
not reopened and remains denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


